Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brush (U.S. Patent Number: 5,884,029) in view of Black (U.S. Patent Number: 8,606,610) in further view of Takeda et al. (JP 2009205552).

Claim 1, 9-11, 17 and 20: Brush disclose a method and a control system in a computer infrastructure having computer executable code, comprising: 
generate and provide one or more ad-avatars in a virtual universe (VU) which perform one or more viral advertisements in the VU based on interaction within Brush - Col 7, line 7-12: virtual salesperson (ad-avatar) is generated and provided in a virtual department store, the virtual salesperson detects entry of customer avatar and begins collecting information; Col 7, lines 16-22: virtual salesperson detects that the customer avatar is an older middle-class male and based on its programming approaches the customer avatar with a predetermined sales pitch for older males);
directing the one or more ad-avatars to perform one or more viral advertisements in the VU based on the information (Brush - Col 7, lines 19-23: virtual salesperson approaches the customer avatar with a predetermined sales pitch for older males; the sales pitch consist of mechanical moves and verbal moves based on the virtual salespersons programming);
detect one or more topics related to conversations of one or more potential customer avatars by monitoring information from the VU (Brush – Col 7, lines 31-34 and 38-43: additional programming of the virtual salesperson will allow it to change from one sequence of events to another based on the reactions of the customer avatar such as changing to a less aggressive sales pitch and backing away to surveillance distance; Col. 8, lines 38-49 and Col 9, line 2-13: virtual salesperson detecting topic of customer conversation);
determine one or more scripts related to the one or more topics (Brush - Col. 8, lines 38-49 and Col 9, line 2-13: determining script in response to customer avatar’s question regarding a specific topic (item of clothing)); 
perform the one or more scripts by the one or more ad-avatars nearby the one or more potential customer avatars (Brush - Col. 8, lines 38-49 and Col 9, line 2-13: 
detect a presence of a crowd of potential customer avatars in a region/area of the VU (Brush - Col 6, line 67 through Col 7, line 3: the reaction to a stimulus by the salesperson avatar is programmed to react one way if a one-on-one situation is detected, a second way if a small group situation is detected, and a third way if a large group situation is detected); 
setting a crowdedness indicator of an region/area of the VU by measuring a number of avatars including the one or more ad-avatars in a defined size area; determine whether the region/area is more crowded with respect one another; and  place one or more additional ad-avatars in the region to present a perception of crowdedness and increased popularity of the area if the region is more crowded; 
Brush discloses that the salesperson avatar can be programmed to react to a stimulus in one way if a one-on-one situation is detected, a second way if a small group situation is detected, and a third way if a large group situation is detected in column 6, line 67 through column 7, line 3.
Brush does not disclose: 
setting a crowdedness indicator of an region/area of the VU by measuring a number of avatars including the one or more ad-avatars in a defined size area; 
determining whether the region/area is more crowded with respect one another; and  

However, the analogous art of Black discloses that it is well known to set a crowdedness indicator of an region/area of the VU by measuring a number of avatars including the one or more ad-avatars in a defined size area; determine whether the region/area is more crowded with respect one another; and place one or more additional ad-avatars in the region to present a perception of crowdedness and increased popularity of the area if the region is more crowded in at least column 4, line 65 through column 5, line 9 (using avatar tracking to determine the number and location of customer avatars and using this data to determine the number of salespersons for a given situation (e.g. measuring the number of avatars in a region thereby creating a crowdedness indicator, as the data is used to determine the number of salespersons for a given situation the number of salesperson avatars is also measured)) and column 5, lines 20-39 (a monitoring service that generates event data to count the number of customers in or entering a facility and/or identify hotspots within the environment (determining using hotspots/crowdedness indicators regions/areas that are more crowded than other regions/areas); and  the outputs are fed back into the virtual world where the effect may be observed (e.g. additional salesperson(s) a placed in the region, the end result being a perception of crowded and increased popularity of the area).

Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the invention of Brush to include the ability to set a crowdedness indicator of an region/area of the VU by measuring a number of avatars including the one or more ad-avatars in a defined size area; determine whether the region/area is more crowded with respect one another; and place one or more additional ad-avatars in the region to present a perception of crowdedness and increased popularity of the area if the region is more crowded as disclosed by Black.
The motivation for combining Brush and Black in this manner is to make strategic business decisions regarding the total number of employees to have available (Black: Col 5, lines 14-16) 
detect a response from one or more potential customer avatars in response to the one or more additional ad-avatars (Brush – Col 8, lines 39-50 and Col 9, lines 2-29: response detected from one of a plurality of customers in response to being approached by one of a plurality of salesperson); and when no response is detected within a predetermined time period, one of: end the one or more viral advertisements; and reevaluate a current location of the one or more ad-avatars in the VU (Brush: Col 7, line 64 through Col 8, line 10: if the customer does not Examiner note: the predetermined time period is inherent in that some programmed time frame for a response is required in order to have the salesperson avatar initiate a check);
determine a lack of a knowledge base of the one or more ad-avatars (Brush: Col 7, line 64 through Col 8, line 10: if the customer does not respond a check is made to determine if this type of response is consistent with the current sales process, if it is not consistent change to a different sales process (e.g. end current sales process), and if there is no consistent sales process for such a lack of response contact CSR); 
send an additional ad-avatar having a requisite knowledge base to compensate for the lack of a knowledge base of the one or more ad-avatars.
Brush and Black disclose determining a lack of a knowledge base of the one or more ad-avatars in at least column 7, line 64 through column 8, line 10 of Brush and sending an additional ad-avatar that has the type of skills that should be available in at least column 5, lines 7-16.
Brush and Black do not specifically recite sending an additional ad-avatar having a requisite knowledge base to compensate for the lack of a knowledge base of the one or more ad-avatars.
However, the analogous art of Takeda discloses that it is well known to determine that an ad-avatar lacks the requisite knowledge to answer a question page 24, paragraph [0002] (avatar having a lack of knowledge); page 28, paragraph [0023] (an agent can be a user that asks a question); and page 28, paragraphs [0025] through [0026] (the topic of the query is extracted, a search of the agent list is performed to select an agent that has the required information is provided).
Brush, Black and Takeda are clearly analogous arts as they all deal with salesperson avatars interacting with customer avatars in a virtual world and one of ordinary skill in the art would have been expected to look to the prior art of Brush, Black and Takeda for inspiration when contemplating an invention directed to business-customer avatar interactions in a virtual environment.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Brush and Black to incorporate the ability to send an additional ad-avatar having a requisite knowledge base to compensate for the lack of a knowledge base of the one or more ad-avatars.
The motivation for doing so is that help techniques are essential when an avatar lacks knowledge about a topic and there is a need for a virtual world specific help technology that allows clerks, who are major providers of help, to answer difficult customer questions (Takeda: Page 24, Paragraphs [0002], [0003] and [0009]).


Brush - Col 8, line 32 through Col 9, line 17: Salesperson avatar initiates the dialog).

Claims 3 and 18: Brush, Black and Takeda disclose the method of claim 1, further comprising configuring the one or more ad-avatars as one or more reactive ad-avatars, wherein the one or more reactive ad-avatars perform a script among themselves without initiating a dialog with one or more potential customer avatars (Brush - Col 5, line 18-35: user avatar 1 initiates the dialog, avatar 2 is programed to react to the dialog initiated by avatar 1; Col 7, lines 1-5: avatars can be programmed to react do different stimulus in different manners; Col 7, lines 38-43: salesperson avatar changes from a proactive ad-avatar to a reactive ad-avatar; Col 7, lines 59-64: salesperson avatar first collects information as input before presenting a sales pitch which is a reactive method; and Col 9, lines 1-13: salesperson avatar changes from a proactive sales program to a reactive sales program).

Claims 4, 5, 6 and 19: Brush, Black and Takeda disclose the method of claim 1 and the system of claim 17, further comprising: 
detecting a response from one or more potential customer avatars in response to the one or more ad-avatars (Brush – Col 8, lines 39-50 and Col 9, lines 2-29: 
notifying a customer service representative (CSR) when a response is detected (Brush: Col 7, line 64 through Col 8, line 10: a check is made to determine if a detected response is consistent with the current sales process if so continue sales process, if it is not consistent change to a different sales process (e.g. end current sales process and start a new sales process), and if there is no consistent sales process for the detected response contact CSR (controller or programmer); and
disengaging a script of the one or more ad-avatar and allowing the CSR to take over control of the one or more ad-avatars to manage a dialog between the one or more ad-avatars and the one or more potential customer avatars (Brush: Col 7, line 64 through Col 8, line 10: disengage current sales process and contact CSR (controller or programmer); Col 5, lines 32-51: allowing the CSR (controller or programmer) to take control once a script condition terminates a script; ).

Claim 7: Brush, Black and Takeda disclose the method of claim 6, further comprising preventing a detecting of the one or more ad-avatars by the one or more potential customer avatars (Brush – Col 7, line 56 through Col 8, line 10: customer avatar does not respond to salesperson avatar as such there is no indication that the salesperson avatar has been detected; Col 8, line 61 through Col 9, line 2: Avatar not detecting (interacting with) salesperson until the avatars sales pitch is changed.  Col 3, lines 24-47: avatars are made up of different characteristics such as shape, Col 7, lines 16-23: detection of an avatar can be based on clothing choice, hair color or any other physical traits, thus any change to the characteristics of an avatar would inherently prevents detection of said avatar, thus when a salesperson changes sales pitch, each of which has different mechanical moves and verbal moves its detection is being prevented based on the applicant’s specification paragraph 59).

Claim 8: Brush, Black and Takeda disclose the method of claim 4, further comprising at least one of ending the one or more viral advertisements and reevaluating a current location of the one or more ad-avatars in the VU when no response is received (Brush – Col 7, lines 31-43: salesperson avatar changes sales pitch (ending first sales pitch) and backs away to a seven foot surveillance distance (reevaluation of current location); Col 7, line 59 through Col 8, line 10: the ending of the sales pitch and reevaluation of the current location is done when no response is detected; Col 8, line 61 through Col 9, line 2: ending one type of sales pitch and beginning another when no verbal response is detected).

Claim 12: Brush, Black and Takeda disclose the method of claim 1, wherein the information is real-time information which includes discussion topics (Brush: Col 8, line 61 through Col 9, line 28: the information regarding the topic of large, green, plaid, long-sleeve oxfords is occurring in real-time; Col 6, lines 3-5: if the avatar 

Claim 15: Brush, Black and Takeda disclose the method of claim 1, wherein: 
the monitoring information from the VU comprises gathering, by the one or more ad-avatars, the information from the surrounding VU environment (Brush: Col 7, lines 6-22: the salesperson avatar collects the outwardly observable characteristics of the potential customer); and 
the performing one or more viral advertisements in the VU by the one or more ad- avatars comprises discussing, using or demonstrating a product or a service related to the information gathered from the surrounding VU, wherein viral advertisements comprise encouraging VU users to pass along marketing messages about the product or the service (Brush: Col 7, lines 6-22: based on the observed characteristics the salesperson avatar selects a sales pitch consisting of mechanical moves and verbal moves; Col 9, lines 1-28: an example of a salesperson avatar using a selected sales pitch when discussing, using or demonstrating a product or a service; Col 5, lines 18-57 and Col 6, lines 14-45: user1’s avatar1 gives user2’s avatar2 a gift list (list of advertised products); avatar 2 searches (passes on) the items on the gift list to stores to find out which stores have the items in question, and reports back to user2 with regard to the user (shops) that have the advertised products).

Brush: Col 7, lines 6-30: the salesperson avatar collects the outwardly observable characteristics of the potential customer and based on the observed characteristics the salesperson avatar selects a sales pitch consisting of mechanical moves and verbal moves and presents a customized viral advertisement for older males, a different script would have been used for women; Col 9, lines 1-28: an example of a salesperson avatar using a customized sales pitch when discussing, using or demonstrating a product or a service).

Claim 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brush (U.S. Patent Number: 5,884,029) in view of Black (U.S. Patent Number: 8,606,610) in view of Takeda et al. (JP 2009205552) in further view of Hengel et al. (PGPUB: 2009/0041214).

Claim 13: Brush, Black and Takeda disclose the method of claim 12, further comprising: 
detecting a change in discussion topics from a current discussion topic to a new discussion topic Col 9, lines 1-29: topic change detected from large, green, plaid, long-sleeve oxfords to large, blue, plaid, long-sleeve oxfords and salesperson provides price for the large, blue, plaid, long-sleeve oxfords (second topic)); 
Brush: Col 7, lines 6-30: for each customer, the salesperson avatar collects the outwardly observable characteristics of the potential customer; for each customer the salesperson avatar selects a different sales pitch consisting of mechanical moves (appearance) and verbal moves (behavior) and a discussion ensues regarding a topic of item for which the customer is looking for); and 
recording statistics on: interactions with potential customer avatars; scripts; and resulting sales (Brush - Col 5, line 18 through Col 6, line 13; Col 7, lines 6-50; Col 7, line 56 through Col 8, line 14; Col 8, line 32 through Col 9, line 17; Column 7, line 6 through Column 9, line 32).
Brush, Black and Takeda disclose choosing the most appropriate script for a customer and that the selection is based on the consumer characteristics in at least column 7, lines 6-30 can column 8, lines 1-14 of Brush.  Brush, Black, and Takeda also disclose storing a log of and interaction including the user avatar dialog (customer avatar script), salesperson avatar dialog (ad-avatar script), information about the interaction, a topic of the interaction, user ID, salesperson avatar ID, time, location, objects near the interaction, movement of the user avatar, movement of the salesperson avatar, information about the product discussed on page 29, paragraph [0028] through [0030] of Takeda where the collected and stored information is used to identify an agent from a list of agents that is able to answer a question.

However, the analogous art of Hengel discloses that it is well known to determine the effectiveness/success of advertising scripts based on statistics derived from data about interactions with potential customer; scripts; and resulting sales in at least paragraphs 66, 76, 79-80 (where data including: the product advertised, the script used, components of the script used, the customer responses, and the outcome of a call such as an order, lead, or sale are stored and updated and then used to determine various statistics such as product percentage order conversion data, the number of computer script driven versus non-computer script driven percentage sales, outcome type data, a computer script success percentage, a component success percentage, a question order success percentage, a question success percentage, or interactive drop off percentage).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to have modified the invention of Brush, Black, and Takeda to use the specific method of determining the effectiveness of an advertising script disclosed by Hengel.
The rationale for doing so is merely requires the use of known techniques to improve similar methods in the same way. Brush teaches the base method of selecting the most appropriate script, but does not provide any specific details .

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brush (U.S. Patent Number: 5,884,029) in view of Black (U.S. Patent Number: 8,606,610) in view of Takeda et al. (JP 2009205552) in further view of Hengel et al. (PGPUB: 2009/0041214) and Rothschild et al. (PGPUB: 2009/0030774).

Claim 14: Brush, Black, Takeda and Hengel disclose the method of claim 13, further comprising 
updating an ad-avatar database with the statistics to: optimize for viral advertising: ad-avatar profiles; the scripts; products; and customer profiles (Hengel: Paragraphs 66, 76, 79-80: data including: the product advertised, the script used, components of the script used, the customer responses, and the outcome of a call such as an order, lead, or sale are stored and updated and then used to determine various statistics such as product percentage order conversion data, the number of computer script driven versus non-computer script driven percentage sales, outcome type data, a computer script success 
determine compensation for placing the one or more viral advertisements.
 Brush, Black, Takeda and Hengel  are silent with regards to determining compensation for the placement of the one or more viral advertisement.
However, the analogous art of Rothschild discloses that it is well-known to provide compensation for placing one or more viral advertisements in a virtual world in at least paragraphs 40 and 90.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the  invention to have included the determination of compensation for the salesperson avatar in the virtual world as disclosed by Rothschild in the invention of Brush, Black, Takeda, and Hengel.
The rational for doing so is that there are a limited number of predictable options for paying a salesperson avatar for performing advertisements.  One such predictable option is to provide compensation for such acts, the only other option is to not compensate the virtual salesperson. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621